Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 14, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155863(61)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  JONES FAMILY TRUST,                                                                                     Kurtis T. Wilder,
           Plaintiff-Appellant,                                                                                       Justices
  and
  SYLVIA JONES and BOBBY JONES,
            Plaintiffs,
                                                                    SC: 155863
  v                                                                 COA: 329442
                                                                    Saginaw CC: 13-019698-NZ
  SAGINAW COUNTY LAND BANK
  AUTHORITY and ROHDE BROTHERS
  EXCAVATING, INC.,
           Defendants-Appellees,
  and
  CITY OF SAGINAW and HARDHAT DOE,
             Defendants.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before July 31, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 14, 2017
                                                                               Clerk